Name: Council Directive 93/121/EC of 22 December 1993 amending Directive 91/494/EEC on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat
 Type: Directive
 Subject Matter: agricultural activity;  animal product;  trade;  trade policy;  health
 Date Published: 1993-12-31

 Avis juridique important|31993L0121Council Directive 93/121/EC of 22 December 1993 amending Directive 91/494/EEC on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat Official Journal L 340 , 31/12/1993 P. 0039 - 0040 Finnish special edition: Chapter 3 Volume 55 P. 0212 Swedish special edition: Chapter 3 Volume 55 P. 0212 COUNCIL DIRECTIVE 93/121/ECof 22 December 1993amending Directive 91/494/EEC on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeatTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 3 (A) (1) of Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (4) lays down the rules for Newcastle disease vaccination for flocks of origin of poultrymeat intended for Member States or regions of Member States the status of which has been recognized in accordance with Article 12 (2) of Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (5); Whereas it is necessary to lay down the Newcastle disease vaccination rules to be applied from 1 January 1993 to trade in fresh poultrymeat intended for Member States or regions of Member States the status of which has been recognized in accordance with Article 12 (2) of Directive 90/539/EEC; Whereas the Council has adopted Directive 92/66/EEC (6) on the control of Newcastle disease and Directive 92/40/EEC (7) on the control of avian influenza, thus allowing a simplification of Directive 91/494/EEC; Whereas it is desirable to allow an alternative to the use of the special mark defined in Article 5 of Directive 91/494/EEC; Whereas it is necessary to amend the trading rules applied to third countries to ensure they are equivalent to those applied to Member States, particularly as regards Newcastle disease and avian influenza, HAS ADOPTED THIS DIRECTIVE: Article 1Directive 91/494/EEC is hereby amended as follows: 1. Article 3(A)(1) shall be replaced by the following: '1. has been held in Community territory since hatching or has been imported from third countries in accordance with the requirements of Chapter III of Directive 90/539/EEC. Poultrymeat intended for Member States or regions of Member States the status of which has been recognized in accordance with Article 12 (2) of that Directive must come from poultry which has not been vaccinated against Newcastle disease using a live vaccine during the 30 days preceding slaughter. This rule shall be reviewed by the Council acting by a qualified majority on a proposal from the Commission before Community legislation harmonizing the use of Newcastle disease vaccine enters into force and not later than 31 December 1994.'. 2. In Article 3(A)(2) the second indent shall be replaced by the following: '- which is not located in an area which for animal health reasons is subject to restrictive measures involving controls on poultrymeat in accordance with Community legislation as a result of an outbreak of disease to which poultry is susceptible;'. 3. The following paragraphs shall be added to Article 5: '3. By way of derogation from paragraphs 1 and 2 and in the event of an epizootic of Newcastle disease, fresh poultrymeat may be marked in accordance with Article 3 (1)(A)(e) of Directive 71/118/EEC with the health mark described in Annex I, Chapter X, point 44(a) and (b) to Directive 71/118/EEC, provided that such meat comes from poultry which: (a) comes from a holding situated within the surveillance zone as defined in Article 9 (1) of Directive 92/66/EEC, but not the protection zone defined in Article 9 (1) of Directive 92/66/EEC, and with respect to which, following an epidemiological examination, no contact with an infected holding has been recorded; (b) comes from a flock where a virological examination giving a negative result is carried out on a representative sample of the flock five days before shipment of the poultry; the sampling must be carried out by a veterinarian designated by the competent authority; (c) comes from a holding where no signs or clinical symptoms have been found which could indicate the presence of Newcastle disease following a clinical examination by a veterinarian designated by the competent authorities; such examination must have been carried out within the 24 hours before consignment of the poultry; (d) without prejudice to the provisions of Article 3(A)(3), is directly transported from the holding of origin to the slaughterhouse; the means of transport used must be sealed by the official veterinarian and cleaned and disinfected before and after each transport; (e) is examined in the slaughterhouse at the time of the ante or post-mortem inspection, with a view to detecting symptoms of Newcastle disease. Member States invoking these provisions shall inform the other Member States and the Commission within the Standing Veterinary Committee of the measures they adopt in this matter. The general criteria for sampling, frequency of sampling and any conditions to be observed in implementing (a), (b) and (c) shall be laid down in accordance with the procedure provided for in Article 17, after consultation of the Scientific Veterinary Committee and before 1 January 1995. 4. Before 1 January 1998, the Commission shall submit to the Council a report on experience gained since implementation of these provisions, together with any proposals on which the Council shall decide by a qualified majority.'. 4. Article 10 shall be replaced by the following: 'Article 101. Fresh poultrymeat must come from countries: (a) in which avian influenza and Newcastle disease are legally notifiable diseases throughout the country in accordance with international standards; (b) free from avian influenza and Newcastle disease, orwhich, although they are not free from these diseases, apply measures to control them which are at least equivalent to those laid down in Directives 92/40/EEC and 92/66/EEC respectively. 2. Additional criteria for classifying third countries in respect of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 17 before 1 January 1995. When implementing paragraph 1, the Commission shall adopt, by means of certification, all measures necessary to safeguard the particular animal health situations in certain regions of the Community. 3. The Commission may, in accordance with the procedure laid down in Article 17, decide under which conditions paragraph 1 is to apply only to a part of the territory of third countries.'. Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 3This Directive is addressed to the Member States. Done at Brussels, 22 December 1993. For the CouncilThe PresidentJ.-M. DEHOUSSE(1) OJ No C 89, 31. 3. 1993, p. 8. (2) OJ No C 176, 28. 6. 1993, p. 26. (3) OJ No C 201, 26. 7. 1993, p. 50. (4) OJ No L 268, 24. 9. 1991, p. 35. (5) OJ No L 303, 31. 10. 1990, p. 6. (6) OJ No L 260, 5. 9. 1992, p. 1. (7) OJ No L 167, 22. 6. 1992, p. 1.